Date:March 1, 2013 To:All Canadian Securities Regulatory Authorities Subject:TALISMAN ENERGY INC. Dear Sirs: We advise of the following with respect to the upcoming Meeting of Security Holders for the subject Issuer: Meeting Type:Annual General Meeting Record Date for Notice of Meeting:March 11, 2013 Record Date for Voting (if applicable)March 11, 2013 Beneficial Ownership Determination Dated:March 11, 2013 Meeting Date:May 1, 2013 Meeting Location (if available):Calgary, AB Issuer sending proxy related materials directly to NOBO:No Issuer paying for delivery to OBO:Yes Annual Financial Statements/MD&A delivery to:Only registered andbeneficial holders who opted to receive Notice and Access (NAA) Requirements: NAA for Beneficial HoldersNo Beneficial Holders Stratification Criteria: Number of share greater than:n/a Holder consent type(s):n/a Holding Provinces/Territoriesn/a NAA for Registered Holders:No Registered Holders Stratification Criteria: Number of share greater than:n/a Holder consent type(s):n/a Voting Security Details: DescriptionCUSIP NumberISIN COMMON 87425E103 CA87425E1034 Sincerely, Computershare Agent for TALISMAN ENERGY INC.
